Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 1 of 6




                    EXHIBIT 15
Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 2 of 6




 Document title:                  Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic
                                  Delivery | Microsoft 365 Blog

 Capture URL:                     https://www.microsoft.com/en-us/microsoft-365/blog/2017/01/25/evolving-office-365-
                                  advanced-threat-protection-with-url-detonation-and-dynamic-delivery/

 Captured site IP:                104.87.85.175

 Page loaded at (UTC):            Wed, 07 Jul 2021 12:04:05 GMT

 Capture timestamp (UTC):         Wed, 07 Jul 2021 12:04:27 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      5

 Capture ID:                      63bfcebf-6aa6-4abe-a77f-6b173a5d117a

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            5g2W7z8csygPjjZccLS8jr
            Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 3 of 6




Document title: Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic Delivery | Microsoft 365 Blog
Capture URL: https://www.microsoft.com/en-us/microsoft-365/blog/2017/01/25/evolving-office-365-advanced-threat-protection-with-url-detonation-and-dynamic-delivery/
Capture timestamp (UTC): Wed, 07 Jul 2021 12:04:27 GMT                                                                                                    Page 1 of 4
            Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 4 of 6




Document title: Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic Delivery | Microsoft 365 Blog
Capture URL: https://www.microsoft.com/en-us/microsoft-365/blog/2017/01/25/evolving-office-365-advanced-threat-protection-with-url-detonation-and-dynamic-delivery/
Capture timestamp (UTC): Wed, 07 Jul 2021 12:04:27 GMT                                                                                                    Page 2 of 4
            Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 5 of 6




Document title: Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic Delivery | Microsoft 365 Blog
Capture URL: https://www.microsoft.com/en-us/microsoft-365/blog/2017/01/25/evolving-office-365-advanced-threat-protection-with-url-detonation-and-dynamic-delivery/
Capture timestamp (UTC): Wed, 07 Jul 2021 12:04:27 GMT                                                                                                    Page 3 of 4
            Case 0:20-cv-60416-AMC Document 97-15 Entered on FLSD Docket 07/09/2021 Page 6 of 6




Document title: Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic Delivery | Microsoft 365 Blog
Capture URL: https://www.microsoft.com/en-us/microsoft-365/blog/2017/01/25/evolving-office-365-advanced-threat-protection-with-url-detonation-and-dynamic-delivery/
Capture timestamp (UTC): Wed, 07 Jul 2021 12:04:27 GMT                                                                                                    Page 4 of 4
